DETAILED ACTION
Claims 25, 26, and 28-43 are presented for examination. Claims 25 stands currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's remarks filed 15 March 2021 have been fully considered and Examiner’s response is as follows:
Regarding §101:
Applicant remarks page 6-7 argues:
"[a] claimed process is surely patent-eligible under§ 101 if: (1) it is tied to a particular machine or apparatus …” All system and method claims herein are clearly and unambiguously to a particular machine or apparatus, as defined in the claims, and are patent eligible for that reason alone.
This argument is persuasive. The sensor modules and local control unit are particular apparatus. Furthermore, while the claims use mathematical calculations, they do not explicitly claim a mathematical concept. See MPEP 2106.04(a)(2). Accordingly, Examiner has withdrawn the §101 abstract idea rejection.
Regarding §102/103:
A new prior art reference has been found: Harms, T., et al. “Structural Health Monitoring of Bridges Using Wireless Sensor Networks” IEEE Instrumentation & Measurement Magazine, pp. 14-18 (2010) [herein “Harms”]. This constitutes a new grounds of rejection. Accordingly, this office action is non-final.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 25:
a remote central unit configured to … (Specification ¶18 “a remote dedicated server.”)
Claim 35:
a remote central unit configured to … (Specification ¶18 “a remote dedicated server.”)
Each “remote central unit” is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) third to last paragraph. This precludes interpretation of the remote central unit from being a virtual remote central unit on the cloud.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites very end “the processed data.” This has unclear antecedent basis. Claim 26 recites “process the data” at the sensor module but claim 25 also recites “(2) to process data sets received from said multiple sensor modules to generate process data.” Examiner suggests identifying respective processed data as “first processed data” and “second processed data” to clarify which data is which.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 26, 30, 32-36, 39, 41-43 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Harms, T., et al. “Structural Health Monitoring of Bridges Using Wireless Sensor Networks” IEEE Instrumentation & Measurement Magazine, pp. 14-18 (2010) [herein “Harms”].
Claim 25 recites “25. A structure monitoring system comprising: a plurality of sensor modules configured to be distributed on or near a structure.” Harms figure 1 shows “Smartbrick sensor node” in communication with a “Smartbrick Base Station.” Harms page 15 right column last paragraph to page 16 first paragraph discloses:

Each Smartbrick sensor node is a respective sensor module.
Harms page 15 left column last paragraph line 5 indicates the Smartbrick system is “for [Structural Health Monitoring (SHM)].” Harms figure 2 shows it on a bridge. Being on the bridge is being on or near a structure. The bridge is a structure.
Claim 25 further recites “said sensor modules each including a sensor which senses a structure performance characteristic and generates raw sensor data relevant to a structure or an environmental condition.” Harms page 15 right column last paragraph to page 16 first paragraph discloses:
the SmartBrick base station was supplemented with sensor nodes that are similar to it in sensing capabilities but lack the modem, which is the most expensive hardware component. Short-range, low-power wireless ZigBee transceivers link these nodes to the base station and to each other.
The sensor node’s sensing capabilities is sensing structure performance characteristics. Harms page 15 left column last paragraph teaches “sensors for measurement of environmental and structural phenomena such as temperature, strain, tilt, and vibration.” The sensor data of the sensor nodes is raw sensor data.
Claim 25 further recites “a power source, and a communications component.” Harms page 15 right column last paragraph to page 16 first paragraph discloses:
the SmartBrick base station was supplemented with sensor nodes that are similar to it in sensing capabilities but lack the modem, which is the most expensive hardware component. Short-range, low-power wireless ZigBee transceivers link these nodes to the base station and to each other.
Each Smartbrick sensor node is a respective sensor module. The ZigBee transceivers are a communication component for each Smartbrick sensor node.
Harms page 14 right column last paragraph lines 4-5 disclose “[SHM systems] are generally equipped with a limited power supply.” A power supply is a power source.
Claim 25 further recites “wherein the sensor modules transmit the selected data set only after a change between a first value in the selected data and a second value in the selected data has occurred which exceeds a threshold amount.” Harms page 16 right column second paragraph These sudden changes trigger event-based data collection from the seismic sensor.” See also Harms page 16 figure 3.
Harms page 16 right column second paragraph lines 10-12 disclose “Fast Fourier transform processing and thresholding are carried out to compress the data before writing it to memory or reporting it to remote recipients.” Reporting the data to remote recipients is transmitting the selected data. This step follows after the “event trigger” in Harms figure 3 and is accordingly only after the triggering event where a data value exceeded a certain amount.
Claim 25 further recites “at least one local control unit including a power source, a processor, and a communications component.” Harms page 14 right column last paragraph lines 4-5 disclose “[SHM systems] are generally equipped with a limited power supply.” A power supply is a power source.
Harms page 17 left column second paragraph discloses “Similar to the SmartBrick and the WSS, the Imote2 sensor node employs a low-power processor with variable speed and 802.15.4-compliant radio with onboard antenna.” A low-power processor is a processor.
Harms page 15 left column last paragraph discloses “feature of the SmartBrick base station is the embedded quad-band modem for mobile communications/general packet radio service (GSM/GPRS) which is used for bidirectional long-range communication.” The modem for long-range communication is a communications component.
Claim 25 further recites “[at least one local control unit …] and being configured (1) to be located on or near the structure.” Harms page 15 left column last paragraph line 5 indicates the Smartbrick system is “for [Structural Health Monitoring (SHM)].” Harms figure 2 shows it on a bridge. Being on the bridge is being on or near a structure. The bridge is a structure.
Claim 25 further recites “and to receive the selected data set transmitted from multiple sensor modules.” Harms page 15 right column last paragraph to page 16 first paragraph discloses:
the SmartBrick base station was supplemented with sensor nodes that are similar to it in sensing capabilities but lack the modem, which is the most expensive hardware component. Short-range, low-power wireless ZigBee transceivers link these nodes to the base station and to each other.

Claim 25 further recites “[at least one local control unit …] (2) to process data sets received from said multiple sensor modules to generate processed data representative of the structure as a whole.” Harms page 16 left column second paragraph discloses:
The sensor nodes communicate their data to the base station over the ZigBee connection. The base station processes these data and communicates them, along with any alerts generated, to a number of destinations over the GSM/GPRS link provided by the cellular phone infrastructure.
The base station processing the data communicated by the sensor nodes is the local control unit processing data sets received from the multiple sensor modules. The base station corresponds to a local control unit.
Claim 25 further recites “[at least one local control unit …] (3) to transmit the processed data sets.” Harms page 15 left column last paragraph discloses “feature of the SmartBrick base station is the embedded quad-band modem for mobile communications/general packet radio service (GSM/GPRS) which is used for bidirectional long-range communication.” The modem for long-range communication is a communications component.
Harms page 15 figure 1 shows the “Smartbrick Base Station” transmitting data to respective servers.
Claim 25 further recites “and a remote central unit configured to receive processed data transmitted from the local control unit.” Harms page 15 figure 1 shows “SMTP server” and “FTP server” as first recipients of the transmitted data. These servers are remote central units configured to receive the data transmitted from the local control unit (i.e. the base station).
Claim 26 further recites “26. The system as in claim 25, wherein at least some of the sensor modules further include a processor configured to receive the sensor data from the sensor, process the data, and transmit the processed data.” Harms page 17 left column second paragraph discloses “The sensor nodes perform the majority of the computational tasks, thus limiting the power consumed during data transmission.” The sensor nodes performing the majority of computational tasks is the sensor modules at least partly processing the data. Harms in this section refers to “sensor nodes” it 
Harms page 16 left column second paragraph discloses “The sensor nodes communicate their data to the base station over the ZigBee connection.” The sensor nodes communicating their data to the base station is the sensor modules transmitting respectively processed data.
Claim 30 further recites “30. The system as in claim 25, wherein at least one of the sensor modules comprises a temperature sensor that periodically measures a temperature related to the bridge.” Harms page 16 left column last paragraph lines 7-8 disclose “Data from quasi-static sensors, e.g., temperature sensors and strain gauges, are collected in this fashion.” Harms page 15 figure 2 shows deployment on a bridge. Being deployed on a bridge is coupling to a bridge component. Harms title discloses “Structural Health Monitoring of Bridges Using Wireless Sensor Networks.”
Claim 30 further recites “wherein the sensor module transmits a measured temperature to the local control unit only after a threshold change in the measured temperature has occurred.” Harms page 16 right column second paragraph discloses “the data collected by seismic detectors because of an earthquake can change very rapidly, and such a change can indicate a significant safety hazard. These sudden changes trigger event-based data collection from the seismic sensor.” See also Harms page 16 figure 3.
Harms page 16 right column second paragraph lines 10-12 disclose “Fast Fourier transform processing and thresholding are carried out to compress the data before writing it to memory or reporting it to remote recipients.” Reporting the data to remote recipients is transmitting the selected data. This step follows after the “event trigger” in Harms figure 3 and is accordingly only after the triggering event where a data value exceeded a certain amount.
Regarding changes in temperature values, Harms page 16 left column last paragraph to page 16 right column first paragraph discloses “The acquired data are written to memory and scanned for abnormalities in trend or level.” Scanning respective temperature sensors for abnormal trend data is a change in the measured temperature occurring. Generating an alert wherein the data is uploaded to the server is transmitting the measured temperature data only after a threshold change. Id.
32. The system as in claim 30, wherein the processor in the local control unit is configured to calculate a rate of temperature change based on a value of the temperature threshold change and a time elapsed for the temperature change to occur.” Harms page 16 left column last paragraph to page 16 right column first paragraph discloses “The acquired data are written to memory and scanned for abnormalities in trend or level.” A trend is rate of change of a value of temperature over a time elapsed.
Claim 33 further recites “33. The system as in claim 25, wherein the processor in the local control unit processes data received from the sensor modules to generate a reduced data set and transmits the reduced data set to the remote central unit.” Harms page 16 right column second paragraph lines 6-12 disclose:
Rapid changes and fluctuations in the values of the parameters measured result in a large volume of data whose transmission in raw form would be prohibitively expensive in terms of both power and memory, which are scarce resources for any wireless device. Fast Fourier transform processing and thresholding are carried out to compress the data before writing it to memory or reporting it to remote recipients.
Fast Fourier transform processing and thresholding to compress the data is generating a reduced data set. Reporting the compressed data to remote recipients is transmitting the reduced data set to remote servers.
Claim 34 further recites “34. The system as in claim 25, wherein the central unit resides on a remote dedicated server.” Harms page 16 left column second paragraph lines 14-15 disclose “The data are reported by email and FTP to redundant servers, via the Internet.” Harms page 15 figure 1 shows “SMTP Server” for email broadcast and “FTP server (primary and backup).” A primary server is a respective remote dedicated server for the remote central unit.
Claim 35 recites “35. A method for monitoring a bridge.” Harms title discloses “Structural Health Monitoring of Bridges Using Wireless Sensor Networks.”
Claim 35 further recites “said method comprising providing a bridge monitoring system comprising:(a) a plurality of sensor modules configured to be distributed on or near a structure.” Harms figure 1 shows “Smartbrick sensor node” in communication with a “Smartbrick Base Station.” Harms page 15 right column last paragraph to page 16 first paragraph discloses:
the SmartBrick base station was supplemented with sensor nodes that are similar to it in sensing capabilities but lack the modem, which is the most expensive hardware 
Each Smartbrick sensor node is a respective sensor module.
Harms page 15 left column last paragraph line 5 indicates the Smartbrick system is “for [Structural Health Monitoring (SHM)].” Harms figure 2 shows it on a bridge. Being on the bridge is being on or near a structure. The bridge is a structure.
Claim 35 further recites “said sensor modules each including a sensor which senses a structure performance characteristic and generates raw sensor data relevant to a structure or an environmental condition.” Harms page 15 right column last paragraph to page 16 first paragraph discloses:
the SmartBrick base station was supplemented with sensor nodes that are similar to it in sensing capabilities but lack the modem, which is the most expensive hardware component. Short-range, low-power wireless ZigBee transceivers link these nodes to the base station and to each other.
The sensor node’s sensing capabilities is sensing structure performance characteristics. Harms page 15 left column last paragraph teaches “sensors for measurement of environmental and structural phenomena such as temperature, strain, tilt, and vibration.” The sensor data of the sensor nodes is raw sensor data.
Claim 35 further recites “a power source, and a communications component.” Harms page 15 right column last paragraph to page 16 first paragraph discloses:
the SmartBrick base station was supplemented with sensor nodes that are similar to it in sensing capabilities but lack the modem, which is the most expensive hardware component. Short-range, low-power wireless ZigBee transceivers link these nodes to the base station and to each other.
Each Smartbrick sensor node is a respective sensor module. The ZigBee transceivers are a communication component for each Smartbrick sensor node.
Harms page 14 right column last paragraph lines 4-5 disclose “[SHM systems] are generally equipped with a limited power supply.” A power supply is a power source.
Claim 35 further recites “(b) at least one local control unit including a power source, a processor, and a communications component.” Harms page 14 right column last paragraph lines 4-5 disclose “[SHM systems] are generally equipped with a limited power supply.” A power supply is a power source.
Similar to the SmartBrick and the WSS, the Imote2 sensor node employs a low-power processor with variable speed and 802.15.4-compliant radio with onboard antenna.” A low-power processor is a processor.
Harms page 15 left column last paragraph discloses “feature of the SmartBrick base station is the embedded quad-band modem for mobile communications/general packet radio service (GSM/GPRS) which is used for bidirectional long-range communication.” The modem for long-range communication is a communications component.
Claim 35 further recites “[at least one local control unit …]and being configured (1) to be located on or near the structure.” Harms page 15 left column last paragraph line 5 indicates the Smartbrick system is “for [Structural Health Monitoring (SHM)].” Harms figure 2 shows it on a bridge. Being on the bridge is being on or near a structure. The bridge is a structure.
Claim 35 further recites “and to receive the selected data set transmitted from multiple sensor modules.” Harms page 15 right column last paragraph to page 16 first paragraph discloses:
the SmartBrick base station was supplemented with sensor nodes that are similar to it in sensing capabilities but lack the modem, which is the most expensive hardware component. Short-range, low-power wireless ZigBee transceivers link these nodes to the base station and to each other.
Linking the nodes to the base station with a short-range wireless ZigBee transceiver is configuring the base station to receive selected data transmitted from the multiple sensor modules.
Claim 35 further recites “[at least one local control unit …] (2) to process data sets received from two or more of said multiple sensor modules.” Harms page 16 left column second paragraph discloses:
The sensor nodes communicate their data to the base station over the ZigBee connection. The base station processes these data and communicates them, along with any alerts generated, to a number of destinations over the GSM/GPRS link provided by the cellular phone infrastructure.
The base station processing the data communicated by the sensor nodes is the local control unit processing data sets received from the multiple sensor modules. The base station corresponds to a local control unit.
Claim 35 further recites “[at least one local control unit …] (3) to transmit the processed data sets.” Harms page 15 left column last paragraph discloses “feature of the SmartBrick base station is the 
Harms page 15 figure 1 shows the “Smartbrick Base Station” transmitting data to respective servers.
Claim 35 further recites “and (c) a remote central unit configured to receive the processed data set transmitted from the local control unit.” Harms page 15 figure 1 shows “SMTP server” and “FTP server” as first recipients of the transmitted data. These servers are remote central units configured to receive the data transmitted from the local control unit (i.e. the base station).
Claim 35 further recites “receiving data from the plurality of sensor modules distributed on or near the bridge in the at least one local control unit.” Harms page 16 left column second paragraph discloses “The sensor nodes communicate their data to the base station over the ZigBee connection.” The sensor nodes communicating their data to the base station is the base station receiving data from the plurality of sensor modules. The base station corresponds with the local control unit. The sensor nodes correspond with the plurality of sensor modules.
Claim 35 further recites “processing the received data in the local control unit located on or near the bridge to generate processed data representative of the structure as a whole.” Harms page 16 left column second paragraph discloses:
The sensor nodes communicate their data to the base station over the ZigBee connection. The base station processes these data and communicates them, along with any alerts generated, to a number of destinations over the GSM/GPRS link provided by the cellular phone infrastructure.
The base station processing the data communicated by the sensor nodes is the local control unit processing data sets received from the multiple sensor modules. The base station corresponds to a local control unit.
Claim 35 further recites “and transmitting selected data from the processed data from the local control unit to the remote central unit located remotely from the bridge only after a change between a first value in the selected data and a second value in the selected data has occurred which exceeds a threshold amount.” Harms page 16 right column second paragraph discloses “the data collected by seismic detectors because of an earthquake can change very rapidly, and such a These sudden changes trigger event-based data collection from the seismic sensor.” See also Harms page 16 figure 3.
Harms page 16 right column second paragraph lines 10-12 disclose “Fast Fourier transform processing and thresholding are carried out to compress the data before writing it to memory or reporting it to remote recipients.” Reporting the data to remote recipients is transmitting the selected data. This step follows after the “event trigger” in Harms figure 3 and is accordingly only after the triggering event where a data value exceeded a certain amount.
Claim 36 further recites “36. The method as in claim 35, further comprising selecting data most relevant to bridge performance and excluding other data less relevant to bridge performance in the processor to produce a reduced data set.” Harms page 16 right column second paragraph lines 6-12 disclose:
Rapid changes and fluctuations in the values of the parameters measured result in a large volume of data whose transmission in raw form would be prohibitively expensive in terms of both power and memory, which are scarce resources for any wireless device. Fast Fourier transform processing and thresholding are carried out to compress the data before writing it to memory or reporting it to remote recipients.
Fast Fourier transform processing and thresholding to compress the data is producing a reduced data set which excludes other data in comparison to the raw data. Reporting the compressed data to remote recipients is transmitting the reduced data set to remote servers.
Dependent claim 39 is substantially similar to claim 30 above and is rejected for the same reasons.
Dependent claim 41 is substantially similar to claim 32 above and is rejected for the same reasons.
Claim 42 further recites “42. The method as in claim 35, wherein the remote central unit is a virtual unit residing in a remote database.” The claim term “a virtual unit” is interpreted in light of Specification ¶18 “The central unit may be a virtual unit residing wholly or partly in the cloud.”
Harms page 16 left column second paragraph lines 14-15 disclose “The data are reported by email and FTP to redundant servers, via the Internet.” Harms page 15 figure 1 shows “SMTP Server” for email broadcast and “FTP server (primary and backup)” and a cloud labeled “Internet.” A primary server is a respective remote dedicated server for the remote central unit. Via the Internet is equivalent to being “in 
Dependent claim 43 is substantially similar to claim 34 above and is rejected for the same reasons.
Claim Rejections - 35 USC § 102/103
Claim(s) 28 is/are rejected under 35 U.S.C. 102(A)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harms.
Claim 28 further recites “28. The system as in claim 25, wherein at least some of the multiple sensor modules sense different structure performance characteristics.” Harms title discloses “Structural Health Monitoring of Bridges Using Wireless Sensor Networks.”
Harms page 15 right column second paragraph lines 2-3 disclose “the SmartBrick base station was supplemented with sensor nodes that are similar to it in sensing capabilities.” A similar sensing capability is not the same sensing capability. Therefore, in one alternative interpretation, the similar sensing capabilities are not the same and therefore it indicates different sensing of structure performance characteristics.
As a second alternative rejection under §103:
Assuming the SmartBrick embodiment of Harms is interpreted as not explicitly disclosing different sensor; another embodiment discussed in Harms does. Harms page 17 left column third paragraph teaches:
the system was supplemented to include a sensor board for measurement of wind speed – a relevant parameter for the cable-stayed bridge [3].
Supplementing the sensing system with a sensor for wind speed is adding a different sensor with different structure performance characteristics
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the SmartBrick system with a measurement for wind speed. One having ordinary skill in the art would have found it motivated to use wind speed measurement into the system of Structural See Harms page 17 left column third paragraph.
Claim 28 further recites “and wherein the local control unit processes data representative of said different structure performance characteristics to generate processed data representative of the structure as a whole.” Harms page 15 right column second paragraph discloses “In the interest of more efficient monitoring of larger structures, the SmartBrick base station was supplemented with sensor nodes.” Monitoring the larger structure using supplemental sensor nodes is the base station processing data from the sensor modules and generating processed data representative of the larger structure as a whole. The SmartBrick base station corresponds with the local control unit. See also Harms page 16 left column second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Harms as applied to claims 25 and 35 above, and further in view of Harms, T., et al. “Recent Enhancements to the SmartBrick Structural Health Monitoring Platform” IEEE Proceedings 12th Int'l Conf. on Intelligent Transportation Systems, pp. 358-363 (2009) [herein “Harms’09”] and US patent 7,639,135 B2 Arms, et al. [herein “Arms”].
Claim 29 further recites “29. The system as in claim 25, wherein at least one of the sensor modules comprises a strain gauge configured to be coupled to a bridge component.” Harms page 16 left column last paragraph lines 7-8 disclose “Data from quasi-static sensors, e.g., temperature sensors and strain gauges, are collected in this fashion.” Harms page 15 figure 2 shows deployment on a bridge. Being deployed on a bridge is coupling to a bridge component. Harms title discloses “Structural Health Monitoring of Bridges Using Wireless Sensor Networks.”
and to monitor stress of that bridge component at a rate of a plurality of data points per second.” Harms page 16 left column last paragraph discloses “periodic collection of their values suffices.” A periodic collection is a rate of monitoring respective strain gauges.
But Harms does not explicitly disclose a rate of a plurality of data points per second; however, in analogous art of SmartBrick Structural Health Monitoring of bridges, Harms’09 page 360 left column third paragraph lines 3-5 teaches “The design requirements are very similar to those of the SmartBrick system, but the focus is on monitoring structural vibrations (up to 50 Hz).” Monitoring at 50 Hz is a rate of a plurality of data points per second.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harms and Harms’09. One having ordinary skill in the art would have found motivation to use monitoring 50Hz vibrations into the system of Structural Health Monitoring for the advantageous purpose of determining structural vibrations. See Harms’09 page 360 left column third paragraph lines 3-5. Furthermore, Harms’09 is explicitly cited by Harms as reference [6] indicating Harms and Harms’09 have actually been combined in the prior art.
Claim 29 further recites “wherein the processor is programmed to detect one or more peak stress data points during a fixed time window and to transmit one or more of said selected peak data point(s) to the local control unit.” Harms page 15 left column last paragraph teaches measuring “strain.” Strain is a stress data. Harms page 16 right column second paragraph discloses detecting “an earthquake can change very rapidly.”
Harms page 16 right column second paragraph lines 10-12 disclose “Fast Fourier transform processing and thresholding are carried out to compress the data before writing it to memory or reporting it to remote recipients.” Reporting the compressed data is transmitting the data.
Harms does not explicitly disclose peak data; however, in analogous art of wireless sensor nodes for monitoring conditions, Arms column 9 lines 58-63 teach:
From the fast Fourier transform, one can determine at which frequency most of the energy is, creating a spectral signature of these data. One can see if the signature, or characteristics of the signature, such as peak frequencies, match up, and use these data to create groups of ES-RFID objects.
A spectral signature to compare peaks is detecting peak stress data points.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harms, Harms’09, and Arms. One having ordinary skill in the art would have found motivation to use comparison of spectral signature into the system of Structural Health Monitoring for the advantageous purpose of grouping a collection of objects to form a subgroup of related objects. See Arms column 9 lines 56-67. Furthermore, both Arms and Harms as cited teach using “fast Fourier transform” indicating how closely analogous this prior art is.
Claim 38 further recites “38. The method as in claim 35, wherein the sensor is an accelerometer configured to be coupled to a bridge component.” Harms page 15 left column last paragraph teaches “sensors for measurement of environmental and structural phenomena such as temperature, strain, tilt, and vibration.” Harms page 16 right column last paragraph discloses “wireless sensor nodes that incorporate an accelerometer, strain transducer, temperature sensor.” An accelerometer or measuring vibration is an accelerometer.
Harms page 15 figure 2 shows deployment on a bridge. Being deployed on a bridge is coupling to a bridge component. Harms title discloses “Structural Health Monitoring of Bridges Using Wireless Sensor Networks.”
Claim 38 further recites “and to monitor movement of that bridge component at a rate of a plurality of data points per second.” Harms page 16 left column last paragraph discloses “periodic collection of their values suffices.” A periodic collection is a rate of monitoring respective strain gauges.
But Harms does not explicitly disclose a rate of a plurality of data points per second; however, in analogous art of SmartBrick Structural Health Monitoring of bridges, Harms’09 page 360 left column third paragraph lines 3-5 teaches “The design requirements are very similar to those of the SmartBrick system, but the focus is on monitoring structural vibrations (up to 50 Hz).” Monitoring at 50 Hz is a rate of a plurality of data points per second.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harms and Harms’09. One having ordinary skill in the art would See Harms’09 page 360 left column third paragraph lines 3-5. Furthermore, Harms’09 is explicitly cited by Harms as reference [6] indicating Harms and Harms’09 have actually been combined in the prior art.
Claim 38 further recites “further comprising detecting one or more peak acceleration or movement data points during a fixed time window and transmitting said one or more selected peak data point(s) to the local control unit.” Harms page 15 left column last paragraph teaches measuring “strain.” Strain is a stress data. Harms page 16 right column second paragraph discloses detecting “an earthquake can change very rapidly.”
Harms page 16 right column second paragraph lines 10-12 disclose “Fast Fourier transform processing and thresholding are carried out to compress the data before writing it to memory or reporting it to remote recipients.” Reporting the compressed data is transmitting the data.
Harms does not explicitly disclose peak data; however, in analogous art of wireless sensor nodes for monitoring conditions, Arms column 9 lines 58-63 teach:
From the fast Fourier transform, one can determine at which frequency most of the energy is, creating a spectral signature of these data. One can see if the signature, or characteristics of the signature, such as peak frequencies, match up, and use these data to create groups of ES-RFID objects.
A spectral signature to compare peaks is detecting peak stress data points.
Arms column 5 lines 21-25 teach “Subgroups are identified as members having substantially related data at a single point in time, at corresponding points in time, during a time frame, or during corresponding time frames.” The respective time frame is a corresponding time window.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harms, Harms’09, and Arms. One having ordinary skill in the art would have found motivation to use comparison of spectral signature into the system of Structural Health Monitoring for the advantageous purpose of grouping a collection of objects to form a subgroup of related objects. See Arms column 9 lines 56-67. Furthermore, both Arms and Harms as cited teach using “fast Fourier transform” indicating how closely analogous this prior art is.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Harms as applied to claim 35 above, and further in view of Harms’09, Arms, and US 6,292,108 B1 Straser, et al. [herein “Straser”].
Claim 37 further recites “37. The method as in claim 35, wherein the sensor is a strain gauge configured to be coupled to a bridge component.” Harms page 16 left column last paragraph lines 7-8 disclose “Data from quasi-static sensors, e.g., temperature sensors and strain gauges, are collected in this fashion.” Harms page 15 figure 2 shows deployment on a bridge. Being deployed on a bridge is coupling to a bridge component. Harms title discloses “Structural Health Monitoring of Bridges Using Wireless Sensor Networks.”
Claim 37 further recites “and to monitor stress of that bridge component at a rate of at least 50 data points per second.” Harms page 16 left column last paragraph discloses “periodic collection of their values suffices.” A periodic collection is a rate of monitoring respective strain gauges.
But Harms does not explicitly disclose a rate of 50 data points per second; however, in analogous art of SmartBrick Structural Health Monitoring of bridges, Harms’09 page 360 left column third paragraph lines 3-5 teaches “The design requirements are very similar to those of the SmartBrick system, but the focus is on monitoring structural vibrations (up to 50 Hz).” Monitoring at 50 Hz is a rate of 50 data points per second.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harms and Harms’09. One having ordinary skill in the art would have found motivation to use monitoring 50Hz vibrations into the system of Structural Health Monitoring for the advantageous purpose of determining structural vibrations. See Harms’09 page 360 left column third paragraph lines 3-5. Furthermore, Harms’09 is explicitly cited by Harms as reference [6] indicating Harms and Harms’09 have actually been combined in the prior art.
Claim 37 further recites “further comprising detecting one or more peak stress data points during a window of one second to six seconds and transmitting said one or more selected peak data point(s) to the local control unit.” Harms page 15 left column last paragraph teaches measuring “strain.” Strain is a stress data. Harms page 16 right column second paragraph discloses detecting “an earthquake can change very rapidly.”

Harms does not explicitly disclose peak data; however, in analogous art of wireless sensor nodes for monitoring conditions, Arms column 9 lines 58-63 teach:
From the fast Fourier transform, one can determine at which frequency most of the energy is, creating a spectral signature of these data. One can see if the signature, or characteristics of the signature, such as peak frequencies, match up, and use these data to create groups of ES-RFID objects.
A spectral signature to compare peaks is detecting peak stress data points.
Arms column 5 lines 21-25 teach “Subgroups are identified as members having substantially related data at a single point in time, at corresponding points in time, during a time frame, or during corresponding time frames.” The respective time frame is a corresponding time window.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harms, Harms’09, and Arms. One having ordinary skill in the art would have found motivation to use comparison of spectral signature into the system of Structural Health Monitoring for the advantageous purpose of grouping a collection of objects to form a subgroup of related objects. See Arms column 9 lines 56-67. Furthermore, both Arms and Harms as cited teach using “fast Fourier transform” indicating how closely analogous this prior art is.
Arms does not explicitly disclose a 1-6 second time window; however, in analogous art of structural health monitoring involving earthquakes, Straser column 23 lines 4-9 teaches:
The time window is chosen, somewhat arbitrarily, to be 5 times the fundamental period, or 5.5 seconds for the 8 story hypothetical building. This should allow enough time to ensure that the free response of the structure after the earthquake is properly captured.
A time window of 5.5 seconds is within the range of 1 to 6 seconds.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harms, Harms’09, Arms, and Straser. One having ordinary skill in the art would have found motivation to use a time window of around 5.5 seconds into the system of structural health monitoring for earthquake events for the advantageous purpose of “ensure that the free response of the structure after the earthquake is properly captured.”. See Straser column 23 lines 7-9.
Double Patenting
A terminal disclaimer has been filed over US patent 10,345,775. Accordingly, Examiner withdraws the double patenting rejection.
Allowable Subject Matter
Claims 31 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Harms, T., et al. “Structural Health Monitoring of Bridges Using Wireless Sensor Networks” IEEE Instrumentation & Measurement Magazine, pp. 14-18 (2010) [herein “Harms”] page 16 right column teaches event based data collection. Harms page 16 left column last paragraph teaches temperature sensors. But Harms fails to teach using a temperature threshold of 0.1Cº to 1Cº as claimed.
US patent 7,034,660 B2 Watters, et al. [herein “Watters”] column 24 lines 45 teaches “temperature, pH and wetness” sensors. Watters column 21 lines 14 teaches “temperature of concrete.” However, Watters teaches using the temperature sensor to correct a chloride ion concentration sensor. Watters fails to teach using a temperature threshold of 0.1Cº to 1Cº as claimed.
None of the references taken either alone or in combination with the prior art of record disclose “wherein the threshold change has a value in a range from 0.1Cº to 1Cº” in combination with the remaining elements and features of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        20 April 2021